The defendant's contention that service of the writ in the present action was void merely because it was not made upon *Page 169 
the insurance commissioner is untenable. There is nothing in the language of any special statutory provision relating to foreign insurance companies (or in Laws 1927, c. 60) which has the necessary effect of repealing the general legislation applicable to service of process on foreign corporations. See P. L., c. 231, s. 9; Dinnin v. Hutchins, 75 N.H. 470. Such special provisions are cumulative and do not exclude other modes of service. 9 Fletcher, Cyc. Corp., p. 10356 and cases cited; 5 L.R.A. (N.S.) 298, note.
The order of the court that the case be "continued for further notice" is set aside. P. L., c. 331, s. 8. As to the remainder of the order
Exception overruled.
BRANCH, J., did not sit.